DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Reference numbers “21” through “26” in Figure 1 are not pointing to their proper elements.  Number “21” points to the front edge, not the windward surface; number “22” points to the rear edge, not the leeward surface; number “23” points to the outer edge, not the front edge; number “24” points to the inner edge, not the rear edge; number “25” points to the windward surface, not the outer edge; and number “26” points to the leeward surface, not the inner edge.
Specification
The disclosure is objected to because of the following informalities: 
The space after “blades 20” in Paragraph [0011], Line 6 should be deleted.
The commas in Paragraph [0011], Line 8; Paragraph [0013], Line 11; Paragraph [0016], Line 3; and Paragraph [0017], Line 5 should be deleted.
The last phrase in Paragraphs [0011], [0013], [0024], and [0026] starting with “So that a flow field” either should be made into a complete sentence or joined with the previous sentence.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  “circle” in Line 3 should read “circular” or “a circle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US Publication No: 2018/0087784).
Regarding Claim 1: Sawada discloses a fan (Figures 4-5) comprising a hub (11); a plurality of fan blades (12) arranged around the hub and connected to the hub (Figure 4); and a plurality of guiding parts (36); wherein each of the plurality of fan blades comprises a windward surface and a leeward surface facing away from the windward surface, each of the plurality of guiding parts is arranged on each of the plurality of fan blades (Figure 4), each of the plurality of guiding parts comprises a plurality of guiding portions (36), each of the plurality of the guiding portions is recessed in the windward surface or the leeward surface (Paragraph [0043], Lines 1-2).
Regarding Claim 2: Sawada discloses the fan of Claim 1, wherein a shape of a cross section of the each of the plurality of guiding portions on the windward surface or the leeward surface parallel to the corresponding windward surface or the corresponding leeward surface is circle (Figures 4-5).
Regarding Claim 4: Sawada discloses the fan of Claim 1, wherein the plurality of the guiding portions are distributed on the windward surface and the leeward surface of a same fan blade, each guiding portion on the windward surface corresponds to one guiding portion on the leeward surface (Figures 4-5).
Regarding Claim 5: Sawada discloses the fan of Claim 1, wherein the fan further comprises a plurality of guiding strips (31, 32), each of the plurality of guiding strips is recessed in the windward surface or the leeward surface (Figure 4).
Regarding Claim 6: Sawada discloses the fan of Claim 5, wherein the plurality of the guiding strips are distributed on the windward surface and the leeward surface of a same fan blade, each guiding strip on the windward surface corresponds to one guiding strip on the leeward surface (Figures 4-5).
Regarding Claim 8: Sawada discloses the fan of Claim 6, wherein each guiding strip on the windward surface is recessed in the corresponding windward surface, and each guiding strip on the leeward surface is recessed in the corresponding leeward surface (Figures 4-5; Paragraph [0033], Lines 1-2).
Regarding Claim 9: Sawada discloses the fan of Claim 1, wherein each of the plurality of fan blades comprises a front edge, a rear edge, an outer edge, and an inner edge, the front edge is an edge of each of the plurality of fan blades that first contacts the air when the fan rotates, the rear edge is an edge of each of the plurality of fan blades facing away from the front edge, the outer edge is connected to the front edge and the rear edge and is the farthest edge of each of the plurality of fan blades from the hub, and the inner edge is an edge where each of the plurality of fan blades is connected to the hub (Figures 4-5).
Regarding Claim 10: Sawada discloses the fan of Claim 9, wherein a distance between the front edge and rear edge increases along a direction from the inner edge to the outer edge (Figure 4).
Regarding Claim 11: Sawada discloses the fan of Claim 9, wherein each of the plurality of fan blades is obliquely arranged on a peripheral surface of the hub, and the inner edge and the outer edge of the each of the plurality of fan blades are both arc-shaped (Figures 3-4).
Regarding Claim 12: Sawada discloses the fan of Claim 9, wherein a connecting corner of the front edge and the outer edge and a connecting corner of the rear edge and the outer edge are both arc-shaped (Figure 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Kim (US Patent No: 10,527,058).
Regarding Claim 3: Sawada discloses the fan of Claim 1; however, Sawada fails to disclose a shape of a cross section of each of the plurality of guiding portions on the windward surface or the leeward surface parallel to the corresponding windward surface or the corresponding leeward surface is a triangle or a polygon.
Kim teaches a fan (Figure 1, No. 1) comprising a hub (100), a plurality of blades (400, 500), and a plurality of guiding portions (600), wherein a shape of a cross section of each of the plurality of guiding portions on the windward surface or the leeward surface parallel to the corresponding windward surface or the corresponding leeward surface is a polygon (Figures 1-2, 4, and 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the shape of a cross section of each of the plurality of guiding portions of the fan of Sawada a polygon, as taught by Kim, for the purpose of reducing flow resistance of the fan blades (Column 8, Lines 24-26).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Schilling (US Patent No: 10,539,157).
Regarding Claim 7: Sawada discloses the fan of Claim 6; however, Sawada fails to disclose each guiding strip on the windward surface protruding from the corresponding windward surface, and each guiding strip on the leeward surface protruding from the corresponding leeward surface.
Schilling teaches a fan (Figure 1, No. 30) comprising a hub (32), a plurality of blades (34), and guiding strips (Figure 3, No. 150-1 through 150-4) located on each of the plurality of blades, wherein the guiding strips protrude from their corresponding surfaces (Figure 3; Column 5, Lines 35-39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the guiding strips of the fan of Sawada protruding from their corresponding surfaces, as taught by Schilling, for the purpose of preventing the formation of large eddies that tend to propagate off the blades, thereby decreasing noise and power consumption of the fan during operation (Column 8, Lines 28-32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745